DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 02/25/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external pressure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an external pressure” upon further examination.
Claim 1 recites the limitation "the optical fiber" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an optical fiber” upon further examination.
Claim 1 recites the limitation "the rest light" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a rest light” upon further examination.
Claim 1 recites the limitation "the gas" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a gas” upon further examination.
Claim 2 recites the limitation "the temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a first external temperature” upon further examination.
Claim 2 recites the limitation "the temperature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “the first temperature” upon further examination.
Claim 2 recites the limitation "the temperature" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a second temperature” upon further examination.
Claim 2 recites the limitation "the temperature" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “the second temperature” upon further examination.
Claim 2 recites the limitation "the external pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an external pressure” upon further examination.
Claim 2 recites the limitation "the pressure control system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a pressure control system” upon further examination.
Claim 2 recites the limitation "the scanning pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a scanning first external pressure” upon further examination.
Claim 2 recites the limitation "the cavity length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a cavity length” upon further examination.
Claim 2 recites the limitation "the scanning pressure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a scanning second external pressure” upon further examination.
Claim 2 recites the limitation "the error" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an error” upon further examination.
Claim 2 recites the limitation "the substrate" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a substrate” upon further examination.
Claim 2 recites the limitation "the pressure sensitivity" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a pressure sensitivity” upon further examination.

Allowable Subject Matter
Claims 1 & 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claim 1, Bremer et al (US 20110190640 A1) teaches a MEMS pressure sensor system comprising a 3db coupler (22) (Paragraph 0066), a MEMS pressure sensor (1) being arranged in the air pressure chamber with the air pressure chamber is sealed and the pressure in the air pressure chamber being controlled by the pressure control system (20) to scan the external pressure (Paragraph 0065) wherein the MEMS pressure sensor (1) comprises a cavity (i.e. EFPI cavity) composed of a substrate and diaphragm (6) and pressure being sealed in the cavity (Paragraph 0059).
However Bremer et al does not teach the structural limitations of a residual pressure measurement system for a MEMS pressure sensor with a Fabry-Perot cavity further comprising the pressure control system including a pressure controller, a vacuum pump and an air compressor wherein the pressure control system and the air pressure chamber are communicated with each other via pipelines with a reflected reference light and a reflected sensing light pass through the 3 dB coupler and enter a cavity length demodulator and the results after demodulation is input to a computer for further data processing via the acquisition card in combination with the remaining limitations of independent claim 1.

As best understood in the Examiner’s opinion in regards to claim s, Bremer et al (US 20110190640 A1) teaches a MEMS pressure sensor system comprising a 3db coupler (22) (Paragraph 0066), a MEMS pressure sensor (1) being arranged in the air pressure chamber with the air pressure chamber is sealed and the pressure in the air pressure chamber being controlled by the pressure control system (20) to scan the external pressure (Paragraph 0065) wherein the MEMS pressure sensor (1) comprises a cavity (i.e. EFPI cavity) composed of a substrate and diaphragm (6) and pressure being sealed in the cavity (Paragraph 0059).
However Bremer et al does not teach a residual pressure measurement method for a MEMS pressure sensor with an F-P cavity further comprising the methods steps of performing a pressure calibrating experiment at a second temperature T2 including scanning the external pressure of the diaphragm by the pressure control system, a scanning second pressure is PE2, and performing demodulation to obtain the relationship between the cavity length and the external pressure of the second temperature T2 in combination with the remaining limitations of independent claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US 9587976 B2) - The present invention generally relates to a photoacoustic probe that both generates ultrasonic waves by modulated optical radiation and detects reflections of that ultrasonic radiation by a Fabry-Perot (FP) cavity component within the probe.
Riza et al (US 20080297808 A1) - The present invention relates to optical sensors and, more particularly, to optical sensors using etalons for remote sensing in extreme environments.
Walchli et al (US 7305888 B2) - The invention relates to a optical diaphragm gauge for measuring high vacuum pressure in a wide pressure range.
Yu et al (US 20050157305 A1)  - The present invention relates to pressure, acceleration, and pressure gradient measurements; and in particular, to micro-optical sensor systems for measurements applicable for surveillance applications, health monitoring of civil structures, diagnostic applications in hostile environments, monitoring in extreme environments such as oil wells, acoustic emission measurements in computer systems, pressure measurements in ignition chambers of automobiles, distributed pressure sensor arrays for adaptive wing structures, and distributed acoustic pressure array panels for acoustic measurements in concert halls, conference rooms, and the like.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856